Citation Nr: 1613058	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  13-18 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), depressive disorder and bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to July 1992.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions by the Detroit, Michigan, Regional Office (RO).  By a rating action in October 2011, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  Subsequently, in March 2012, the RO denied a claim for service connection for depressive disorder.  The Veteran perfected an appeal of those denials.  The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in September 2012.  A transcript of that hearing is of record.  

On January 22, 2016, the Veteran appeared and testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.  

The Board has recharacterized the issue, as stated above, to more broadly encompass the varied conditions for which the Veteran is claiming service connection.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The Virtual VA and VBMS e-folders reveal various adjudicatory and medical documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

The Veteran contends that he has a psychiatric disorder, including PTSD, as a result of stressors incurred during his service in the Persian Gulf.  The Veteran indicates that, during his period of service in the Gulf, his base was attacked by scud missiles.  The Veteran also reported that destroyed tanks were brought to his base for repairs; and, on one occasion, he was ordered to clean tanks that contained human remains and body fluids of a deceased service member.  The Veteran related that he was mortified by that experience.  The Veteran also reported that he has had recurring dreams involving his Gulf War experiences.  The Veteran indicated that he was not aware of the symptoms of PTSD; otherwise, he would have sought treatment over 20 years ago.  The Veteran indicated that he has lost jobs and a marriage because of the effects of his PTSD.  He attempted to treat himself by drinking alcohol and smoking.  

At his personal hearing in January 2016, the Veteran indicated that the most stressful incident he experienced in service occurred when a scud missile struck a barracks killing 30 people; the barracks was within one mile from where he was stationed.  The Veteran also reported that there was one apartment complex which was used as a makeshift hospital; they tried to land different transportation equipment to haul bodies away.  The Veteran stated that he handled some of the remains of the deceased service members.  The Veteran recalled one particular incident when a grenade landed inside a piece of equipment that was covered with remains; he had to retrieve that equipment.  The Veteran indicated that he has had trouble with relationships; he lost marriages, and kids don't like him.  The Veteran testified that he started drinking as a means of self-medicating and of dealing with the memories of the events that occurred in service.   The Veteran indicated that he has been told that he has a working diagnosis of PTSD and the doctors indicate that his diagnosis is based on his inservice experiences.  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A (West 2014).  The specific bases for remand are set forth below.  

The Veteran is seeking service connection for an acquired psychiatric disorder to include PTSD and depression.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) ; Cohen v. Brown, 10 Vet. App. 128, 138(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95(1996)).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual (DSM).  

The Board notes that, effective July 13, 2010, 38 C.F.R. § 3.304(f) (3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added, which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).  The revised paragraph (f) (3) reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The Veteran's DD Form 214 and other documents of record reveal that the Veteran served in the Persian Gulf as a Tank Turret Repairer.  He was awarded the Southwest Asia Service Medal with 2 Bronze Stars, and the Kuwait Liberation Medal.  

The matter at hand appears to turn on whether a diagnosis has been made that conforms to DSM criteria, and whether there is a link between his current symptoms and in-service stressors.  

The evidence is unclear regarding whether the Veteran has a diagnosis of PTSD or other psychiatric disorder that is related to his in-service experiences.  In this regard, following a mental status examination in June 2011, the VA examiner reported a diagnosis of depressive disorder NOS.  It was noted that the Veteran's disability was manifested by depression, anger, irritability, feeling down, insomnia, isolation, and anhedonia.  The examiner stated that the Veteran does not meet the criteria for PTSD.  The examiner stated that he cannot resolve the issue of whether the depressive disorder is due to or a result of the Veteran's service-connected experiences without resorting to mere speculation.  The examiner stated that the Veteran likely experienced a pre-existing mood disorder, but he claims to have come home more irritable, hypervigilant and intolerant of others.  The examiner observed that there is no documented information (i.e., treatment records) to support such a claim, but no other traumatic events were noted since he was discharged from the military.  Therefore, he speculated that the stress the Veteran encountered during the Gulf War may have contributed to the permanent aggravation of his underlying symptoms.  

In light of the foregoing, the Board finds that it is unclear whether the Veteran's current acquired psychiatric disorder was incurred in service or, if determined to have pre-existed his entry into service, was aggravated during service.  Furthermore, since the June 2011 opinion was rendered, VA outpatient treatment reports have reflected working diagnoses of PTSD in February 2012, March 2012, October 2012, and in May 2013.  In addition, those treatment reports also report diagnoses of depressive disorder and possible bipolar disorder.   A mental health note, dated in December 2012, reported clinical diagnoses of chronic PTSD and depressive disorder NOS.  Consequently, such diagnoses should be reconciled with the June 2011 VA examiner's determination that the Veteran does not have PTSD.  

In light of the foregoing clinical findings, the Board finds that the evidence is unclear regarding whether the Veteran indeed experiences PTSD or other psychiatric disorder that is related to his in-service experiences.  

The Board notes that the United States Court of Appeals for Veterans Claims has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  The Board also notes that the failure of the physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Court has further recognized that a mere statement of opinion, without more, does not provide an opportunity to explore the basis of the opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Thus, a remand is necessary to obtain an adequate medical opinion as to the etiology of the Veteran's currently diagnosed psychiatric disabilities.  

In addition, in a February 2016 statement, the Veteran's representative stated that additional evidence concerning the Veteran's claim was attached to the statement.  However, no such evidence is in the claim file or in the electronic file.  The absence of the additional evidence in the file should be clarified with the representative.  The service representative also reported that the Veteran has records located at Oscoda CBOC.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the Veteran that are dated from June 2011 to the present.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who may have treated or evaluated any psychiatric disorder since his separation from service.  After the Veteran has signed the appropriate releases, any identified records of pertinent medical treatment should be obtained and associated with the claims folder.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must obtain all pertinent medical records from the VA outpatient clinic in Oscoda, Michigan subsequent to June 2011.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Undertake appropriate efforts to associate with the file the additional evidence concerning the Veteran's claim that the Veteran's representative indicated was purportedly attached to the February 2016 statement.  

3.  The Veteran should be afforded a VA examination to determine whether he has PTSD, and to determine the degree of likelihood that PTSD or any other diagnosed psychiatric disorder, to include depressive disorder or bipolar disorder, is etiologically related to service.  The claims files and any pertinent evidence in Virtual VA and VBMS electronic files that is not contained in the claims files must be made available to and reviewed by the examiner.  Psychological testing should be conducted with a view toward determining whether the Veteran has PTSD and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  

(a)  Pre-existing psychiatric disorders.  The examiner must provide an opinion as to whether it is clear and unmistakable that the Veteran entered service with a pre-existing psychiatric disorder?  If YES, is it clear and unmistakable that the Veteran's pre-existing psychiatric disorder WAS NOT aggravated beyond the natural progress of the disorder during his service?  A complete rationale must be given for each opinion expressed, and the bases for all conclusions should be clearly set forth. 

(b)  Nonpre-existing psychiatric disorders.  The examiner must provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a diagnosed psychiatric disorder, to include PTSD, depressive disorder, and bipolar disorder as a result of his military service or any incident therein.  A complete rationale must be given for each opinion expressed, and the bases for all conclusions should be clearly set forth. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

4.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the AOJ should re-adjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations. The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given opportunity to respond.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



